Citation Nr: 1108872	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cancer of the mouth.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1969, including service in Vietnam from May 1968 to November 1969.  Commendations and awards include a Vietnam Service Medal, a Vietnam Campaign Medal, and a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2008 and April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2008 rating decision denied service connection for hepatitis C and cancer of the mouth.  The April 2009 rating decision granted service connection for posttraumatic stress disorder and assigned a rating of 50 percent effective February 15, 2007.  A temporary rating of 100 percent for posttraumatic stress disorder was assigned from August 28, 2007, to November 1, 2007, because of hospitalization for more than 21 days.

The issue of a total disability rating for compensation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's hepatitis C and oral cancer were not shown to have had onset in service; were not manifested to a compensable degree within one year after the Veteran's separation from service; and are not otherwise the result of an injury, disease, or event of service origin.

2.  Throughout the appeal period posttraumatic stress disorder has been productive of occupational and social impairment with deficiencies in most areas, as described in the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2010). 

2.  Cancer of the mouth was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2010). 

3.  The criteria for a 70 percent rating for posttraumatic stress disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In an appeal for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the appeal for a higher rating, the RO provided pre-adjudication VCAA notice by a letter, dated in March 2007, on the underlying claim of service connection for posttraumatic stress disorder.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With regard to the claims for service connection for hepatitis C and oral cancer, the RO provided pre-adjudication VCAA notice by letter, dated in December 2007.  The Veteran was notified of the type of evidence needed to substantiate the claims for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service, such as exposure to Agent Orange, or engaging in hepatitis C risk factors.  

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records (STRs) and VA records.  

The Board notes that a VA examination was not obtained with respect to the claims of service connection for hepatitis C and cancer of the mouth.  As service and post-service medical records provide no basis to grant the above claim, the Board finds no justification for obtaining a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, hepatitis C and cancer of the mouth

Facts

The Veteran had active military service from April 1967 to December 1969, including service in Vietnam from May 1968 to November 1969.  His military occupational specialty was Air Traffic Control Operator.

STRs contain no record of any complaints, findings, history, treatment, or diagnosis of hepatitis; and no record of any complaints, findings, history, treatment, or diagnosis of oral cancer (or any other cancer) during service.  

After service, VA treatment records dated in September 1997 advise that the Veteran was Court ordered to substance abuse treatment secondary to a driving under the influence violation.  At the time he was drinking a half a pint of Vodka about 3 to 4 times per week.  He reported that he had started abusing alcohol and marijuana when he got out of the service at age 21.  Subsequent VA records chronicle his continued abuse of alcohol and other substances, including marijuana, nicotine, and cocaine; and his involvement in numerous substance abuse treatment programs.

A VA treatment record dated in July 2002 advises that the Veteran had a history of hepatitis C since 1997, and was unwilling to quit drinking.

VA treatment records dated in August 2007 advise that the Veteran had undergone removal of an oral cancer some three months prior.

A January 2008 treatment record notes that the Veteran had a known diagnosis of hepatitis C for about 15 years.  Risk factors were identified as intravenous drug use and tattoos.  The provider further noted that the Veteran had a long history of alcohol abuse but had been sober for 8 months, and had had no illicit drug use since the early 1990s.  Diagnoses included hepatitis C genotype 1 with viremia and normal transaminases; multi-substance abuse in remission; and scca (squamous cell carcinoma) of the mouth.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, which includes osteophytes, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board.")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Theories of Service Connection 

38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, neither of the claimed disorders is affirmatively shown to have been present in service, so service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   

As the preponderance of the evidence is against the claims on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b)-Chronicity and Continuity of Symptomatology, &
38 C.F.R. § 3.303(d)-First Diagnosed after Service

As STRs contain no mention of hepatitis C or cancer (including of the mouth).  In the absence of any such treatment, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  

After service, the earliest evidence of hepatitis C derives from VA treatment records dated in 2004, which indicate that the Veteran was diagnosed with hepatitis C in the early 1990s.  The Veteran's oral cancer was first diagnosed in 2007.  

The 1990s diagnosis of hepatitis C, and the 2007 onset of cancer of the mouth, is too remote after the Veteran's 1969 separation from service for a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  
Nevertheless, the Veteran is competent to describe his symptoms of hepatitis C and oral cancer; to the extent that these symptoms are perceptible through the use of one's senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

In this case, the Veteran does not allege to have observed or perceived any hepatic or cancer symptoms.  Rather, he merely speculates, in hindsight, that his current disorders may somehow be related to service.  

Although the Veteran relates his current disorders to service, it does not necessarily follow that there is a relationship between service and his current disorders, and medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is simple medical condition.  Savage at 497; see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).

Although the Veteran is competent to describe his symptoms, hepatitis and cancer, including cancer of the mouth, are not conditions that have been found to be capable of lay observation, and the determination as to the presence or diagnosis of the conditions are medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498. (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

The presence or diagnosis of hepatitis and cancer cannot be made by the Veteran as a lay person based on mere personal observation.  That is, the conditions are not simple medical conditions that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis or cancer, including cancer of the mouth. 

Where, as here, there is a question of the presence or a diagnosis of a disorder not capable of lay observation by case law, and the conditions are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements and statements are offered as proof of the presence or diagnosis of hepatitis and cancer of the mouth, in service or since service, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service.  

No health-care professional has associated the Veteran's hepatitis or oral cancer to service.  Moreover, with regard to the Veteran's hepatitis C, there is no evidence of any risky behavior in service.  The Veteran has never alleged that he engaged in any of the hepatitis C risk factors that were identified in the December 2007 VCAA letter.  Although the Veteran served in a warzone, his job of Air Traffic Controller did not entail his presence in a battlefield where access to supplies was unavailable.  The Board further notes that although there is post-service evidence of a tattoo, military records contain no such record.  

To the extent the Veteran has expressed an association between his hepatitis and service and his oral cancer and service, his opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of hepatitis or cancer, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  Layno at 469-71 (lay testimony is competent as to symptoms of an injury or illness, but lay testimony is not competent to prove a particular injury or illness).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a probative medical opinion as to a nexus to service. 

As the Board does not find the Veteran competent to establish a diagnosis or to express a probative medical opinion on the origin or cause of his hepatitis or oral cancer, the Board need not reach the question of whether the Veteran's statements are credible.  

The competent medical evidence of record consists only of post-service evidence of the claimed disorders, the earliest of which, hepatitis C, was not apparent until the 1990s-more than 20 years after the Veteran's separation from service.  This evidence opposes rather than supports the claims.  

As there is no competent medical evidence favorable to claim, the preponderance of the evidence is against the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

As for service connection for hepatitis and/or cancer of the mouth as a chronic disease under 38 C.F.R. §§ 3.307(a) and 3.309(a), the earliest that either of these disorders was diagnosed was the 1990s; well beyond the one-year presumptive period after the Veteran's 1969 separation from service, so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

With regard to the Veteran's assertion that his oral cancer may be related to his exposure to Agent Orange, cancer of the mouth/oral cancer is not among the disorders listed at 38 C.F.R. § 3.309(e); and the Veteran has presented no evidence that Agent Orange exposure actually caused his cancer of the mouth.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, service connection for cancer of the mouth under the presumptive provisions of 38 C.F.R. §§ 3.307(e), 3.309(e) is denied.

For the above reasons, service connection for hepatitis C and cancer of the mouth, considering the applicable theories of service connection, is not established. 

II.  Increased rating, posttraumatic stress disorder 

Facts

In a rating decision dated in April 2009, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 50 percent, effective February 15, 2007.  A temporary rating of 100 percent was assigned from August 28, 2007, to November 1, 2007, based on a period of hospitalization for more than 21 days.  The Veteran appealed the 50 percent rating.

During a mental health behavioral assessment done on February 13, 2007, the Veteran reported that he had last worked some 5 to 6 years previously as a carpenter.  He said that he had stopped working to care for his mother.  He was provisionally diagnosed as having posttraumatic stress disorder secondary to combat tour in Vietnam; alcohol dependence; mood disorder, likely secondary to posttraumatic stress disorder and alcohol dependence.

A mental health screen done on February 23, 2007, yielded an Axis I diagnosis of posttraumatic stress disorder and alcohol dependence.  Global assessment of functioning was 48.

From August 28, 2007, to October 12, 2007, the Veteran was admitted by VA for inpatient care of his posttraumatic stress disorder.  Global assessment of functioning on discharge was 55.

A January 2008 treatment record describes the Veteran as admitting to thoughts of suicide and homicide.  The Veteran added that he had never carried through on these thoughts.  Diagnosis was posttraumatic stress disorder with both homicidal and suicidal thoughts.  

A September 2008 mental health record documents the Veteran's complaints of irritable mood and inability to trust people; feelings of detachment from others; apathy; anhedonia; intense anger and homicidal ideation (but never any plant or intent to act on the thoughts); poor sleep; jumpiness; hypervigilance; and being easily startled.  Global assessment of functioning was 50.

A posttraumatic stress disorder screen done by a VA psychiatrist in February 2009 yielded a global assessment of functioning of 42.

On VA examination in April 2009 the Veteran complained of memory problems; trouble getting to sleep; irritability, difficulty concentrating, hypervigilance, and being tired when awake.  He also reported limited psychosocial functioning/social isolation, but denied any hallucinations, panic attacks, or suicidal or homicidal ideation.   He reported that he was unemployed, and had been for about a year and a half, but was not retired; and attributed his unemployment to his posttraumatic stress disorder.  Testing found mild immediate memory impairment (which the examiner attributed to a cognitive disorder), and posttraumatic stress disorder symptoms, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, feelings of detachment, and restricted range of affect, of moderate severity.  Axis I diagnosis was posttraumatic stress disorder, chronic; alcohol dependence in partial remission; nicotine dependence.  Global assessment of functioning was 58.  According to the examiner, the Veteran's then level of posttraumatic stress disorder symptoms would contribute to unemployability but would not cause total unemployability.  He also stated that the Veteran's anxiety symptoms are consistent with posttraumatic stress disorder and not a separate condition, and averred that the alcohol dependence and nicotine dependence were not caused by posttraumatic stress disorder.  In addition, he noted that the Veteran's posttraumatic stress disorder symptoms had been "relatively stable at the present level over the past two years and [were] likely to remain at [that] level."

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic stress disorder has a current rating of 50 percent and has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, since service connection was established.

Under Diagnostic Code 9411, the criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for the next higher rating, 100 percent, are total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  

A GAF score of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The evidence considered in determining the level of impairment from posttraumatic stress disorder is not restricted to the criteria under the General Rating Formula for Mental Disorder.  Instead, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.

Analysis

The evidence shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in this analysis.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the VA and private mental health records document fairly consistent symptoms throughout the appeal period.  For example, the GAF scores of 42, 48, and 50 are in the range from 41 to 50; which is indicative of serious impairment in social and occupational functioning.  The Board further notes the C&P examiner's assertion that the Veteran's level of functioning had been constant in the two years prior to the examination prior to the examination and was likely to remain so; and is mindful that the Veteran had had an average GAF below 50 and had required inpatient care in the two years preceding the examination.

Also, the Veteran has been in continuous psychotherapy for posttraumatic stress disorder, but despite compliance with his treatment regimen he still experiences sleep disturbance, intrusive thoughts, nightmares, irritability, and anger problems.  And the level of occupational and social impairment results in deficiencies in most areas, such as work, judgment, thinking, and mood.  Accordingly, the Board finds that the criteria for an initial disability rating of 70 percent is met during the periods under review in this appeal.

Although the Veteran has severe occupational and social impairment, neither gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, nor memory loss for names of close relatives, own occupation, or own name has not been shown at any time during the appeal under the General Rating Formula.  And the symptoms attributable to posttraumatic stress under DSM-IV are not the equivalent to total occupational and social impairment under the General Rating Formula at any time during the appeal period. 

Apart from the Veteran's hospitalization in 2007 (for which he was granted a temporary rating of 100 percent), the disability picture has remained constant during the appeal period, so a staged rating is not warranted.  Fenderson, 12 Vet. App. 119, 126-27.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have any symptomatology not already contemplated by the General Rating Formula for Mental Disorders or by DSM-IV.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for hepatitis C is denied.

Service connection for cancer of the mouth is denied.

An initial disability rating for of 70 percent for posttraumatic stress disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

When the record contains evidence of potential claim for a total disability rating for compensation based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, the claim is not a separate claim, but involves an attempt to obtain an appropriate rating for a disability as part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

With the grant of a 70 percent rating for posttraumatic stress disorder and evidence that the Veteran may be unable to work because of posttraumatic stress disorder, the case is REMANDED for the following action:

1.  Develop the claim for a total disability rating for compensation based on individual unemployability, including the duty to notify and the duty to assist under the VCAA.

2.  After the development is completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


